Per Curiam,
The parties to the mortgage on which action was brought were sister and brother and both had died before the scire facias issued. Each had a small income from separate earnings and they had lived together a number of years in a house owned, furnished and maintained by the sister and paid for in part with money borrowed from her brother and Secured by the mortgage in suit. The defense was payment and in support thereof testimony was offered to show facts and circumstances and declarations of the parties from which an agreement by the brother that the amounts due for board should go in liquidation of the mortgage, might be implied. - The ádmission of this testimony is' the only error assigned. It was objected to as an attempt to vary by parol the terms of a written agreement. It was not offered or admitted for that purpose but to show payment in a manner agreed to and carried into effect by the parties. For this it was admissible: Somerset Colliery Co. v. John, 219 Pa. 380.
The judgment is affirmed.